Case 20-10343-LSS Doc 4543 Filed 05/18/21 Pagei1of5

FILED

Jastrice Lauri Setber Silverstein

BSA Bankrupicy Case PRI HAY 18 AM 10: 39
B24 Market Street Arh Floor us eayehER
Wilmington, DE 1980] bis fain KRUPTCy coun:

May 10, 2021

Dew dustice Silverstein:

 

Iam avuctM of the Boy Seouts
of America (BSA). On hehat of mysett D’m SendMsa You
this letter to @xfress my Vaice in ths matter hefore Yoce.

Tam 57 years oid now and lived with Torment From my
Youth as a result of bem Sublected to Sexual abuse
by membecs representing the BSA in the Years 1973-19-75,
White mwas a Cub Scout.

The nature of the Sexual Abuse is mentany disturbing
but Dam and will tesnfy tonder oeth in an aren, Court to

the details of my entoentevs involvin@ the _
ae. ather Scouts and der Farrer, me ludin 4

fer ders as dere led in my Claim.

 

far mé@ry Years I deve loped Pe yehsinyic” | disardevs an d
lived a Troubled ard vinient bfe Wiile merntalim GES
Played over Qnd over Mm wy mind lea aving me anery and
lashms out @t mF familys friends, my twife. © herfime
Physically @busives, mentrdily MANIPNATVe. a5 7 Tesult
af Sroet lesdas Groomind Me for Perversion.

Tednnot borin to STAtTea The nd wmItTices TFT naw Pee |
Case 20-10343-LSS Doc 4543 Filed 05/18/21 Page2of5

About bens Chested and having m) life desrroved bere
LT even had 4 Choice, br my PUTure dreams af Joining

he Armed Forces. wraatms of Geng @ Pilot, a farher,

2 900d husband 3 And more tmPortanslY 3 resporssAéle

Inember oF Sociam™
X Submitted my Claim seems Justice -woT for monerery
Comfrensatian. MY dreams ay | frac doms were Taken RUAY
fram: me by the BSA Whose motte Served As OS TePPING
Stone in TA Bil Amerir @ Sr av als $oN, aS endorse of Ly tAe.
former Lnite:d States Fresrdents e% Geraicd Lard, T Carter ).
The BSA @lowea my Ghuse. ta otcur and 94ve Sanctuary
Tomy AhuserS. Wow Dam abused! AININ by» Their Pai A
re Presenratives trakKING TAT Torn TAPIA the Siacrice
System: Ini mmimised What Was done to me hke 2
dehaucher, tub will be nexr? lvoren Adve & voice

In Hee “Me Toa) Mmoyemant. MY voiee ss rhe feat voce

of Thy Cry Fe

Please Your Fasrece, Znaerv want ny LA) o Aart
The WAY TD was Aurts ror THY Warm*en PAesse |, He ar
my voice. Lert the BSA PRY Le here Sons 89M ET

hie, ber “Nise Tneceol Sess Tite Aaa? Closure.

  

OnSs Justice Sider ten
CC: Ratar A

as
  

    

 
 
 
  

Case 20-10343-LSS Doc 4543 Filed 05/18/21 Page 3o0f5

DECLARATION OF

hereby declare as follows:

1. In the Yetrs berweer 1973-1975, % ives a Cub Staut af
the Boy Scouts of America (BSA), in Snr Charles, Tinos,

a. While in the Cah Srouts Ewes Sent Ony @bused by ar

Aduut Srout lesder ioher Teas ten fio) Ye Crs Oe over What

Starred ae AS A Ome Memorizing the ~ Stoutaerh @ And
Scour La As such LAYS Let Ame. Amani Kale ron af ivards
re3e LAIN my Sworn dut¥ tH ‘pep pf? Obrsers,

<=

~~. was iSoléte d at firs Ard led ji In The, Woaad § lube re iy velley
Wi eid FT iis Subiectad ,

   
   

» Lwets mured to the Den Father's house aon or
ra where L dvs firs-+ Sexually Penertare
urina the mime Euil by

nieval Attemere d the Jura on 2 rocket
Case 20-10343-LSS Doc 4543 Filed 05/18/21 Page 4of5

7. the Scauting events Compered asAmst

Other TroaPs dn
Catied the
B. ivhy

uch large events
nesr a large

 

9, many crimes we Cothel Scomts) raiked about the trhmas
ther haprered To Us With the Den Fatrhets or Stout Lee devs
aS The Secret Pack involved US, eventu Ay Some of us moved
Away.

lo. ZX do Suffer From the memories And Social Problems Zr did
Cx Peri anced Around BuarhoritY Csures. There are Rnxietry APIS,
nightmaress built uP hatreds and horelestsness. De Pression

Qnd thousints of Sincide. to enol He Sikeness Inside of me

Of Why ZT Can't kecP R rei® Nonshi, or EE ynas or LtVAerher

Zam homasexual over my Cx PEVIENCES,

il, ZL beneve my life is over and the dreams chad to be
Some things More tn life was taken away from me her use of
the trust Zhadin the BSA To Quide mE and PrePare pre
For the Career Zwanted in the military. T feel berrove d
and vies ViCtimized by the BSA and deeriy resret the only
dreams and Choice T had +o Jom The Sours,

T domeke these Statements Under the Lerty of Perdsury
and rdo declare rhe Straps
for the Yecord. £xerutre

     
 

QUSTICE Lauri Selber Silver stein
BSA Bankruptcy Case
RAY Market Street bth Floor

Wilmingten, Del aware WG »

 

Te ae ~

‘ ‘ .
: o
fovea Ba eg ee =
. 7

Case 20-10343-LSS Doc 4543 Filed 05/18/21 Page5of5

 
